613 So.2d 1283 (1993)
Lopaka Lewis KING
v.
James S. GARRETT.
1911756.
Supreme Court of Alabama.
February 26, 1993.
Lopaka Lewis King, pro se.
James H. Evans, Atty. Gen., and Fred E. Bell, Asst. Atty. Gen., for appellee.
MADDOX, Justice.
Lopaka Lewis King appeals, pro se, from the trial court's dismissal of his complaint against James S. Garrett, a circuit judge in Jefferson County. The record King designated contains the case action summary sheet but does not contain the complaint or any other pleadings or evidence considered by the trial court. This Court is limited to a review of the record alone. Sheetz, Aiken & Aiken v. Louverdrape, Inc., 514 So.2d 797, 801 (Ala.1987); *1284 see also Allred v. Shirley, 598 So.2d 1347, 1348 (Ala.1992). If the record does not contain the matter or materials considered by the trial court, then this Court has no basis upon which to review the trial court's judgment. Smith v. Smith, 596 So.2d 1 (Ala.1992). The judgment of dismissal is, therefore, affirmed.
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.